COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Melissa A. Pulsipher

Appellate case numbers: 01-15-00171-CV
                        01-15-00172-CV

Trial court case numbers: 13CP0049
                          15CP0007

Trial court:              306th District Court of Galveston County

        The original petition for writ of mandamus filed on February 24, 2015, now assigned the
above appellate cause numbers, identifies by name children who are the subject of parental rights
termination cases. Pursuant to Texas Rule of Civil Procedure 9.8, we STRIKE the petition and
order it refiled within 10 days of the date of this order with appropriate redactions and use of an
alias to protect the identity of the minors. See TEX. R. APP. P. 9.8. No other changes are to be
made to the petition.
        The Court REQUESTS responses to the petition from The Texas Department of Family
and Protective Services, the ad litem attorney for the children, and the attorneys for each of the
fathers. The responses, if any, are due by March 16, 2015. All responses are to be compliant
with Texas Rule of Appellate Procedure 9.8. Our order for relator to refile the petition does not
affect the deadline for a response.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: February 25, 2015